Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating various prison disciplinary rules. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he would be entitled, the matter is dismissed as moot (see Matter of Otero v Goord, 5 AD3d 907 [2004]).
Cardona, P.J., Mercure, Peters, Spain and Carpinello, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.